DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-5, 8-13, 16-21, and 24-27 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5, 8-13, 16-21, and 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 9, and 17, applicant recites “requesting one or more of the further artificial intelligence functions be re-trained when a predetermined event occurs”; however, applicant has not previously claimed a “further artificial intelligence function(s).” There is insufficient antecedent basis for this limitation in the claim, which makes the metes and bounds indeterminate. Accordingly, the claim is indefinite.
The dependent claims are rejected by virtue of their dependency. Appropriate correction is required. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 8-13, 16-21, and 24-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Per Step 1, claim 1 is directed to a system, claim 9 to a non-transitory machine-readable storage medium, and claim 17 to a method. Thus, the claims are directed to statutory categories of invention. However, the claims are rejected under 35 U.S.C. 101 because they are directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application.
	The analysis proceeds to Step 2A Prong One. 

Step 2A Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04. 
The abstract idea of claims 1, 9, and 17 is defined as (claims 1, 9, and 17 being similar in scope):
receiving, from each source of a plurality of the sources, a respective vehicle repair recommendation set for a damaged vehicle, wherein each vehicle repair recommendation set identifies a recommended vehicle repair operation of a plurality of the vehicle repair operations for the damaged vehicle, wherein each of the sources is a respective trained function;
determining a respective source rank of each source from a plurality of the source ranks;
generating a composite vehicle repair recommendation set that identifies the recommended vehicle repair operations in an order determined according to the source ranks of the respective sources; 
providing the composite vehicle repair recommendation set to one or more vehicle repair insurance claims management systems; and 
requesting one or more of the further functions be re-trained when a predetermined event occurs.
 
The abstract idea steps recited in claims 1, 9, and 17, italicized above, are those which could be performed mentally, including with pen and paper. As explained in MPEP 2106.04(a)(2): As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the Mental Processes – Concepts Performed in the Human Mind grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally and alternatively, the claim is directed to providing a composite vehicle repair recommendation set to one or more vehicle repair insurance claims management systems, which constitutes a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relations process. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, then it falls within the Certain Methods of Organizing Human Activity – Commercial or Legal Interactions grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally and alternatively, the claim is directed to providing a composite vehicle repair recommendation set to one or more vehicle repair insurance claims management systems including steps for determining source rankings, which constitutes a process that, under its broadest reasonable interpretation, covers managing personal behavior relationships, interactions between people, but for the recitation of generic computer components. That is, the drafted process is comparable to a social activities, teaching, following rules or instructions process. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations of social activities, teaching, following rules or instructions, then it falls within the Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Step 2A Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04.
This judicial exception is not integrated into a practical application because the additional elements are merely instructions to apply the abstract idea to a computer, as described in MPEP 2106.05(f).  
Claim 1 recites the following additional elements:
hardware processor; non-transitory machine-readable storage medium encoded with instructions; artificial intelligence.
Claim 9 recites the following additional elements:
non-transitory machine-readable storage medium encoded with instructions; hardware processor; computing component; artificial intelligence.
Claim 17 recites the following additional elements:
computer-implemented; computer system; one or more hardware processors; computer program instructions; artificial intelligence. 
These elements are merely instructions to apply the abstract idea to a computer because the elements represent generic computing elements in their ordinary capacity for tasks of the abstract idea. Applicant’s para. [0131], [0132] recite only generic computing elements. Further, the combination of these elements is nothing more than a generic computing system. Because the additional elements are merely instructions to apply the abstract idea to a computer, as described in MPEP 2106.05(f), they do not integrate the abstract idea into a practical application.  
Therefore, per Step 2A, Prong Two, the abstract idea is not integrated into practical application. The claim is directed to an abstract idea.
(Examiner notes that with respect to “artificial intelligence,” according to MPEP 2106.04(d), "merely reciting the words 'apply it' (or an equivalent) with the judicial exception," is not a practical application when the additional elements comprise computing devices or other machinery.)

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
Step 2B involves evaluating the additional elements to determine whether they amount to significantly more than the judicial exception itself. 
	The examination process involves carrying over their identification of the additional element(s) in the claim from Step 2A Prong Two and carrying over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP 2106.05(f).
The additional elements and their analysis are therefore carried over: applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery. Further, the combination of these elements is nothing more than a generic computing system. When the claim elements above are considered, alone and in combination, they do not amount to significantly more. 
Therefore, per Step 2B, it is concluded that the elements of the independent claims do not amount to significantly more. The claims are not patent eligible. 
	Further, the analysis takes into consideration all dependent claims as well:
Claims 2, 10, and 18 include the additional step of “omitting.” This merely serves to narrow the abstract idea. This does not integrate the abstract idea into practical application, nor is it significantly more. 
Claims 3, 11, and 19 include the additional steps of “selecting… identifying.” This merely serves to narrow the abstract idea. This does not integrate the abstract idea into practical application, nor is it significantly more. 
Claims 4, 12, and 20 include the additional step of “identifying.” This merely serves to narrow the abstract idea. This does not integrate the abstract idea into practical application, nor is it significantly more. 
Claims 5, 13, and 21 include the additional step of “providing.” This merely serves to narrow the abstract idea. The additional elements (“artificial intelligence”) are merely instructions to apply the abstract idea to a computer, as described in MPEP 2106.05(f).  This does not integrate the abstract idea into practical application, nor is it significantly more. 
Claims 8, 16, and 24 include the additional step of “combining.” This merely serves to narrow the abstract idea. This does not integrate the abstract idea into practical application, nor is it significantly more. 
Claims 25-27 include additional details regarding the “recommended vehicle repair operations.” This merely serves to narrow the abstract idea. This does not integrate the abstract idea into practical application, nor is it significantly more. 
(As noted above, with respect to “artificial intelligence,” according to MPEP 2106.04(d), "merely reciting the words 'apply it' (or an equivalent) with the judicial exception," is not a practical application when the additional elements comprise computing devices or other machinery.)
Accordingly, claims 1-5, 8-13, 16-21, and 24-27 are rejected under 35 USC § 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 8-10, 12, 16-18, 20, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Haller, Jr. et al. (US 9218626 B1) in view of Koch (US 20140277902) and Taliwal et al. (US 20170293894).
Claims 1, 9, and 17
[Regarding claim 1, Haller, Jr. discloses: a system {system described in col. 2, lines 49 to 51}, comprising:
a hardware processor {one or more processors; col. 2, lines 55-60}; and
a non-transitory machine-readable storage medium encoded with instructions executable by the hardware processor {col. 1, lines 40 to 60; col. 2, lines 55 to 60} to perform a method comprising:]
[Regarding claim 9, Haller, Jr. discloses: a non-transitory machine-readable storage medium encoded with instructions executable by a hardware processor of a computing component {col. 1, lines 40 to 60; col. 2, lines 55 to 60}, the machine-readable storage medium comprising instructions to cause the hardware processor to perform a method comprising:]
[Regarding claim 17, Haller, Jr. discloses: a computer-implemented method for automatically processing insurance claims, the method being implemented in a computer system comprising one or more hardware processors executing one or more computer program instructions which, when executed, perform the method {col. 1, lines 40 to 60; col. 2, lines 55 to 60}, the method comprising:]
receiving, by the one or more hardware processors, from each source of a plurality of the sources, a respective vehicle repair recommendation set for a damaged vehicle {example data storage device 110 includes or stores vehicle insurance claim data 111, such as claim data related to historical vehicle insurance claims from one or more insurance companies or carriers, and/or from other sources such as repair shops, body shops, accident report databases, etc., i.e. pertaining to damaged vehicle; col. 6, lines 50 to 55; vehicle repair recommendation set includes: lists of parts utilized in the actual repair of vehicles, costs of parts utilized in the actual repair of vehicles, etc.; col. 6, lines 60 to 65; processor 105 described in col. 6, lines 20 to 25}, wherein each vehicle repair recommendation set identifies a recommended vehicle repair operation of a plurality of the vehicle repair operations for the damaged vehicle {lists of parts-related recommendations, i.e. identified recommended vehicle repair operation of a plurality of vehicle repair operations, may also or alternatively include recommendations to replace instead of repair one or more of the parts on the list of predicted parts, recommendations to repair instead of replace one or more of the parts on the list of predicted parts, recommendations stating that the addition of another part to the list of predicted parts would result in a “total loss”; col. 22, line 65 to col. 26, line 5};
providing, by the one or more hardware processors, the composite vehicle repair recommendation set to one or more vehicle repair insurance claims management systems {indication 168 of predicted parts and/or parts-related recommendations returned, i.e. provided, to the requesting computing device 152, i.e. an insurance claims management system when used by an insurance adjuster; col. 18, lines 15 to 30, lines 55-60; examiner notes that there is no structural and/or functional difference claimed and/or implied by a vehicle repair insurance claims management system vs. any other system; the citation above is provided for the purposes of compact prosecution; see MPEP 2111.05}.
Haller, Jr. doesn’t explicitly disclose: determining, by the one or more hardware processors, a respective source rank of each source from a plurality of the source ranks; generating, by the one or more hardware processors, a composite vehicle repair recommendation set that identifies the recommended vehicle repair operations in an order determined according to the source ranks of the respective sources; wherein each of the sources is a respective trained artificial intelligence function; and requesting one or more of the further artificial intelligence functions be re-trained when a predetermined event occurs.
However, Koch teaches a system for the ranking of recommended maintenance procedures, which is relevant given that the field of endeavor is related to providing vehicle repair recommendations. Koch discloses: determining, by the one or more hardware processors, a respective source rank of each source from a plurality of the source ranks {respective source rank represented by user ratings 624 that enable a user to rate how likely the associated diagnostic code is to occur with the selected problem, the source being the user who provided the recommendation; Fig. 6; para. [0082]}; generating, by the one or more hardware processors, a composite vehicle repair recommendation set that identifies the recommended vehicle repair operations in an order determined according to the source ranks of the respective sources {generated composite vehicle repair recommendation set in order determined according to the source ranks demonstrated by recommended vehicle repair operations provided by users and ranked according to user votes, where only the most relevant are displayed; Figs. 5, 6; para. [0078], [0082]}; and requesting one or more of the further artificial intelligence functions be re-trained when a predetermined event occurs {system generates request in response to supervisor feedback, i.e. a pre-determined event, which results in updating or re-training of neural network, i.e. the artificial intelligence function; para. [0074]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Haller, Jr. to include the features of Koch. Given that Haller, Jr. is directed to generating a list of repairs that are determined as being needed to repair a vehicle, one of ordinary skill in the art would have been motivated to facilitate the identification of the most relevant repair parts and procedures, as taught by Koch, in order to assist users when identifying vehicle-related issues and future maintenance needs {para. [0018], [0019] of Koch}. One of ordinary skill in the art would have been motivated to assist users when identifying vehicle-related issues and future maintenance needs, therefore it would have been obvious to modify Haller, Jr. with Koch. 
The combination of Haller, Jr. and Koch doesn’t explicitly disclose: wherein each of the sources is a respective trained artificial intelligence function. Further, while examiner contends that Koch discloses requesting one or more of the further artificial intelligence functions be re-trained when a predetermined event occurs, examiner further relies on Taliwal for the purposes of compact prosecution.
However, Taliwal teaches a system for the automatic assessment of damage and repair costs in vehicles, which is relevant given that the field of endeavor is related to providing vehicle repair recommendations. Taliwal discloses: wherein each of the sources is a respective trained artificial intelligence function {sources as trained artificial intelligence function demonstrated in para. [0144]: any machine learning technique can be used for the classifier, e.g., logistic regression, decision tree, artificial neural network, support vector machines (SVM), and bagging, where the system is trained on historical claims for which the outcome is known, and once the system parameters have been to achieve a desired degree of accuracy on a test set, the system can be used to perform the loss classification}; and requesting one or more of the further artificial intelligence functions be re-trained when a predetermined event occurs {performance of the CNN can be made more robust when it is presented with the output of the external damage detection system described above, where the output of the external damage detection system “primes” the CNN with the information about which external parts are more likely to be damaged, and thereby, increases its accuracy and speed of convergence to the solution, i.e. system requests artificial intelligence retraining based on predetermined event, e.g. presentation of output of external damage detection system; para. [0121]; further described in para. [0124]: system requests artificial intelligence retraining until stopping criteria is met, e.g. a desired degree of accuracy on a test set, this representing a predetermined event occurring}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Haller, Jr. and Koch to include the features of Taliwal. Given that Haller, Jr. is directed to generating a list of repairs that are determined as being needed to repair a vehicle, one of ordinary skill in the art would have been motivated to apply artificial intelligence functions to images, as taught by Taliwal, in order to automate the damage assessment and cost appraisal process, thereby improving the repair process and reducing overall complexity {para. [0002], [0028] of Taliwal}. One of ordinary skill in the art would have been motivated to reduce complexity when performing damage appraisals, therefore it would have been obvious to modify Haller, Jr. and Koch with Taliwal. 

Claims 2, 10, and 18
Regarding claims 2, 10, and 18, the combination of Haller, Jr., Koch, and Taliwal discloses the features of claims 1, 9, and 17, respectively. Koch further discloses: omitting, from the composite vehicle repair recommendation, recommended vehicle repair operations generated by one or more of the sources having lower ranks {the diagnostics module 132 can output a most highly ranked subset of the solutions or diagnoses associated with the DTCs or data points for output to a user, where it’s implied that sources having lower ranks are omitted; para. [0045]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Haller, Jr., Koch, and Taliwal to include the additional features of Koch. Given that Haller, Jr. is directed to generating a list of repairs that are determined as being needed to repair a vehicle, one of ordinary skill in the art would have been motivated to facilitate the identification of the most relevant repair parts and procedures, as taught by Koch, in order to assist users when identifying vehicle-related issues and future maintenance needs {para. [0018], [0019] of Koch}.

Claims 4, 12, and 20
Regarding claims 4, 12, and 20, the combination of Haller, Jr., Koch, and Taliwal discloses the features of claims 1, 9, and 17, respectively. Koch further discloses: each of the vehicle repair recommendation sets identifies a score for the recommended vehicle repair operation {identified score for the recommended vehicle repair operation corresponds to number user votes, where only the most relevant are displayed; Figs. 5, 6; para. [0078], [0082]}; the method further comprises: identifying the scores for the recommended vehicle repair operations in the generated composite vehicle repair recommendation set {as seen in Figs. 5, 6; para. [0078]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Haller, Jr., Koch, and Taliwal to include the additional features of Koch. Given that Haller, Jr. is directed to generating a list of repairs that are determined as being needed to repair a vehicle, one of ordinary skill in the art would have been motivated to facilitate the identification of the most relevant repair parts and procedures, as taught by Koch, in order to assist users when identifying vehicle-related issues and future maintenance needs {para. [0018], [0019] of Koch}.

Claims 8, 16, and 24
Regarding claims 8, 16, and 24, the combination of Haller, Jr., Koch, and Taliwal discloses the features of claims 1, 9, and 17, respectively. Koch further discloses: combining, in the composite vehicle repair recommendation, recommended vehicle repair operations generated by one or more of the sources having lower ranks {recommended vehicle repair operations generated by one or more of the sources having lower ranks combined and ranked according to user votes, as seen in Figs. 5, 6; para. [0078], [0082]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Haller, Jr., Koch, and Taliwal to include the additional features of Koch. Given that Haller, Jr. is directed to generating a list of repairs that are determined as being needed to repair a vehicle, one of ordinary skill in the art would have been motivated to facilitate the identification of the most relevant repair parts and procedures, as taught by Koch, in order to assist users when identifying vehicle-related issues and future maintenance needs {para. [0018], [0019] of Koch}.
Taliwal further discloses: output based on statistical aggregation methodologies comprising at least one of mean, max, min, variance, and standard deviation {the function is defined such that its minimum, i.e. min, is reached (therefore, stop evolving) as soon as the zero level set touches the object boundary; para. [0099]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Haller, Jr., Koch, and Taliwal to include the additional features of Taliwal. Given that Haller, Jr. is directed to generating a list of repairs that are determined as being needed to repair a vehicle, one of ordinary skill in the art would have been motivated to apply artificial intelligence functions to images, as taught by Taliwal, in order to automate the damage assessment and cost appraisal process, thereby improving the repair process and reducing overall complexity {para. [0002], [0028] of Taliwal}. 

Claims 25-27
Regarding claims 25-27, the combination of Haller, Jr., Koch, and Taliwal discloses the features of claims 1, 9, and 17, respectively. Haller, Jr. further discloses: the recommended vehicle repair operations at least one of: component; labor operation; repair labor hours; type of damage; or
area of damage {Fig. 1 is a block diagram of an exemplary system 100 for predicting parts needed to repair a damaged vehicle (e.g., parts that will need to be utilized in the repair of the damaged vehicle) and/or for generating parts-related recommendations based on historical data indicative of parts that have been utilized in the actual repairs to other damaged vehicles; col. 4, lines 45 to 55}.


Claims 3, 5, 11, 13, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Haller, Jr., Koch, and Taliwal, further in view of Tong (US 20170337593).

Claims 3, 11, and 19
Regarding claims 3, 11, and 19, the combination of Haller, Jr., Koch, and Taliwal discloses the features of claims 1, 9, and 17, respectively. Haller, Jr. further discloses: each of the vehicle repair recommendation sets identifies a plurality of images of the damaged vehicle {vehicle/damage information includes: (i) a type and/or identification of a damaged vehicle, such as a make, model, year, corresponding insurance policy number, Vehicle Identification Number (VIN), license plate number, owner/driver names, etc.; (ii) representations of damage to the damaged vehicle, such images of damage to the vehicle; col. 19, lines 25 to 35}.
The combination of Haller, Jr., Koch, and Taliwal doesn’t explicitly disclose: selecting one or more the images of the damaged vehicle, and identifying the selected images in the generated composite vehicle repair recommendation set.
However, Tong teaches a system for vehicle shop recommendations for damaged vehicles, which is relevant given that the field of endeavor is related to providing vehicle repair recommendations. Tong discloses: selecting one or more the images of the damaged vehicle, and identifying the selected images in the generated composite vehicle repair recommendation set {user interface 162 displays diagnostic data of the damage (such as photos, i.e. images, taken by the camera 164 and identified for display and/or object recognition) and the recommendation, this information representing a generated composite vehicle repair recommendation set with selected images, and enables a user to communicate with the computer system 100, where the display 163 displays information, such as the diagnostic data of the damage and the recommendation; para. [0024], [0030]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Haller, Jr., Koch, and Taliwal to include the features of Tong. Given that Haller, Jr. is directed to generating a list of repairs that are determined as being needed to repair a vehicle, one of ordinary skill in the art would have been motivated to facilitate the recognition of repairs via image detection, as taught by Tong, in order to streamline the generation of maintenance recommendations {para. [0015], [0016] of Tong}. One of ordinary skill in the art would have been motivated to streamline maintenance recommendations, therefore it would have been obvious to modify Haller, Jr., Koch, and Taliwal with Tong. 

Claims 5, 13, and 21
Regarding claims 5, 13, and 21, the combination of Haller, Jr., Koch, and Taliwal discloses the features of claims 1, 9, and 17, respectively. Taliwal further discloses: providing the data sets to a further artificial intelligence function {a deep learning system (e.g., Convolutional Neural Network) is trained on a large number of images of damaged vehicles and corresponding information about damage, e.g., its extent and location on the vehicle, which are available from an insurance company's auto claims archives, i.e. data provide to an artificial intelligence function; para. [0036]}; and the further artificial intelligence function is trained using a plurality of vehicle repair training sets {a deep learning system (e.g., Convolutional Neural Network) is trained on a large number of images of damaged vehicles and corresponding information about damage, e.g., its extent and location on the vehicle, which are available from an insurance company's auto claims archives; para. [0036]}, wherein each vehicle repair training set comprises: one or more images of a further damaged vehicle, and a composite vehicle repair recommendation set for the further damaged vehicle {some embodiments train a CNN to output a complete list of damaged parts when presented with the set of images associated to an auto claim, i.e. one or more images of a further damaged vehicle and composite vehicle repair recommendation set for the further damaged vehicle; para. [0121]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Haller, Jr., Koch, and Taliwal to include the additional features of Taliwal. Given that Haller, Jr. is directed to generating a list of repairs that are determined as being needed to repair a vehicle, one of ordinary skill in the art would have been motivated to apply artificial intelligence functions to images, as taught by Taliwal, in order to automate the damage assessment and cost appraisal process, thereby improving the repair process and reducing overall complexity {para. [0002], [0028] of Taliwal}. 
 The combination of Haller, Jr., Koch, and Taliwal doesn’t explicitly disclose: each of the vehicle repair recommendation sets includes one or more images of the damaged vehicle.
However, Tong teaches a system for vehicle shop recommendations for damaged vehicles, which is relevant given that the field of endeavor is related to providing vehicle repair recommendations. Tong discloses: each of the vehicle repair recommendation sets includes one or more images of the damaged vehicle {user interface 162 displays diagnostic data of the damage (such as photos, i.e. images, taken by the camera) and the recommendation, this information representing a vehicle repair recommendation sets includes one or more images of the damaged vehicle; para. [0024], [0030]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Haller, Jr., Koch, and Taliwal to include the features of Tong. Given that Haller, Jr. is directed to generating a list of repairs that are determined as being needed to repair a vehicle, one of ordinary skill in the art would have been motivated to facilitate the recognition of repairs via image detection, as taught by Tong, in order to streamline the generation of maintenance recommendations {para. [0015], [0016] of Tong}. One of ordinary skill in the art would have been motivated to streamline maintenance recommendations, therefore it would have been obvious to modify Haller, Jr., Koch, and Taliwal with Tong. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 3-5, 9, 11-13, 17, and 19-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 9-12, and 17-20 of copending Application No. 17/039,231 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because similar features are claimed in both applications, as shown in the table below:
17/039,287
17/039,231
Claims 1, 9, and 17
receiving, from each source of a plurality of the sources, a respective vehicle repair recommendation set for a damaged vehicle, wherein each vehicle repair recommendation set identifies a recommended vehicle repair operation of a plurality of the vehicle repair operations for the damaged vehicle, wherein each of the sources is a respective trained artificial intelligence function;
determining a respective source rank of each source from a plurality of the source ranks;
generating a composite vehicle repair recommendation set that identifies the recommended vehicle repair operations in an order determined according to the source ranks of the respective sources; providing the composite vehicle repair recommendation set to one or more vehicle repair insurance claims management systems; and requesting one or more of the further artificial intelligence functions be re-trained when a predetermined event occurs.
See Claims 1, 3, 9, 11, 17, and 19


Claims 3, 11, 19
each of the vehicle repair recommendation sets identifies a plurality of images of the damaged vehicle; and the method further comprises: selecting one or more the images of the damaged vehicle, and identifying the selected images in the generated composite vehicle repair recommendation set.
See claims 2, 10, 18
Claims 4, 12, 20
each of the vehicle repair recommendation sets identifies a score for the recommended vehicle repair operation; and the method further comprises: identifying the scores for the recommended vehicle repair operations in the generated composite vehicle repair recommendation set.
See claims 3, 11, 19
Claims 5, 13, 21
each of the vehicle repair recommendation sets includes one or more images of the damaged vehicle; selecting a plurality of the recommended vehicle repair operations comprises: providing the vehicle repair recommendation sets to an artificial intelligence function; and the artificial intelligence function is trained using a plurality of vehicle repair training sets, wherein each vehicle repair training set comprises: one or more images of a further damaged vehicle, and a composite vehicle repair recommendation set for the further damaged vehicle.
See claims 4, 12, 20


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Examiner notes that additional copending applications (17/039,311; 17/039,339; 17/039,262), while not rising to the level of provisional Double Patenting, will continue to be observed throughout prosecution.

Response to Arguments
Applicant’s remarks filed 10/05/22 have been carefully considered. Examiner has responded in the order presented by applicant, with applicant’s page numbering and headings used for the purposes of consistency.

II. Rejections Under 35 U.S.C. § 101 
A. Software Per Se
	Applicant is thanked for their amendment overcoming the Software Per Se rejection. Examiner has withdrawn this particular rejection. (Note, however, the Abstract Idea rejection still applies.)

B. Abstract Idea
	On pages 13-16, applicant offers remarks regarding the Abstract Idea rejection under 35 U.S.C. § 101. Applicant offers a summary of the PEG guidance on page 13-14, before stating on page 15-16: ‘Applicant respectfully disagrees. Contrary to the Examiner's high-level characterization of the claims, claim 1, as amended, recites specific technical features and processes directed to providing a composite vehicle repair recommendation set to one or more vehicle repair insurance claims management systems based on vehicle repair recommendation sets obtained from a plurality of sources.’
Applicant then goes on to restate the claim, before offering: ‘Applicant respectfully submits the elements identified above integrate any alleged abstract idea into a practical application for the same reasons given for PEG Example 39 - Method for Training a Neural Network for Facial Detection. In that example, the use of a trained neural network with retraining rendered the claim eligible as not reciting a judicial exception. Applicant respectfully submits that the claims are eligible for the same reason.’
	However, examiner notes that applicant’s claim language does not appear to explicitly require the re-training. Applicant has simply indicated “requesting one or more of the further artificial intelligence functions be re-trained,” where examiner has considered “requesting one or more of the further functions be re-trained” as part of the abstract idea and “artificial intelligence” as simply the machinery used to perform the abstract idea. While the PEG examples are provided for guidance purposes only, examiner notes that Example 39 clearly describes a multi-stage training process, which includes “training the neural network in a second stage using the second training set.” This positively recited training feature, along with the additional steps that precede, is not found in applicant’s claim language. 
	For these reasons, examiner maintains the rejection above.

III. Rejections under 35 U.S.C. § 103
	Regarding the rejection under 35 U.S.C. § 103, applicant offers on pages 18-19, after restating the claim: ‘Applicant respectfully submits that the documents applied in the Office Action fail to 
teach or suggest "receiving, from each source of a plurality of the sources, a respective vehicle repair recommendation set for a damaged vehicle, wherein each vehicle repair recommendation set identifies a recommended vehicle repair operation of a plurality of the vehicle repair operations for the damaged vehicle, wherein each of the sources is a respective trained artificial intelligence function; determining a respective source rank of each source from a plurality of the source ranks; generating a composite vehicle repair recommendation set that identifies the recommended vehicle repair operations in an order determined according to the source ranks of the respective sources; providing the composite vehicle repair recommendation set to one or more vehicle repair insurance claims management systems; and requesting one or more of the further artificial intelligence functions be re-trained when a predetermined event occurs", as now recited by Applicant's independent claim 1.’
However, examiner maintains that the combination of references does disclose all the features above. Specifically, Haller, Jr. discloses: receiving, by the one or more hardware processors, from each source of a plurality of the sources, a respective vehicle repair recommendation set for a damaged vehicle {example data storage device 110 includes or stores vehicle insurance claim data 111, such as claim data related to historical vehicle insurance claims from one or more insurance companies or carriers, and/or from other sources such as repair shops, body shops, accident report databases, etc., i.e. pertaining to damaged vehicle; col. 6, lines 50 to 55; vehicle repair recommendation set includes: lists of parts utilized in the actual repair of vehicles, costs of parts utilized in the actual repair of vehicles, etc.; col. 6, lines 60 to 65; processor 105 described in col. 6, lines 20 to 25}, wherein each vehicle repair recommendation set identifies a recommended vehicle repair operation of a plurality of the vehicle repair operations for the damaged vehicle {lists of parts-related recommendations, i.e. identified recommended vehicle repair operation of a plurality of vehicle repair operations, may also or alternatively include recommendations to replace instead of repair one or more of the parts on the list of predicted parts, recommendations to repair instead of replace one or more of the parts on the list of predicted parts, recommendations stating that the addition of another part to the list of predicted parts would result in a “total loss”; col. 22, line 65 to col. 26, line 5}; providing, by the one or more hardware processors, the composite vehicle repair recommendation set to one or more vehicle repair insurance claims management systems {indication 168 of predicted parts and/or parts-related recommendations returned, i.e. provided, to the requesting computing device 152, i.e. an insurance claims management system when used by an insurance adjuster; col. 18, lines 15 to 30, lines 55-60; examiner notes that there is no structural and/or functional difference claimed and/or implied by a vehicle repair insurance claims management system vs. any other system; the citation above is provided for the purposes of compact prosecution; see MPEP 2111.05}.
Koch discloses: determining, by the one or more hardware processors, a respective source rank of each source from a plurality of the source ranks {respective source rank represented by user ratings 624 that enable a user to rate how likely the associated diagnostic code is to occur with the selected problem, the source being the user who provided the recommendation; Fig. 6; para. [0082]}; generating, by the one or more hardware processors, a composite vehicle repair recommendation set that identifies the recommended vehicle repair operations in an order determined according to the source ranks of the respective sources {generated composite vehicle repair recommendation set in order determined according to the source ranks demonstrated by recommended vehicle repair operations provided by users and ranked according to user votes, where only the most relevant are displayed; Figs. 5, 6; para. [0078], [0082]}; and requesting one or more of the further artificial intelligence functions be re-trained when a predetermined event occurs {system generates request in response to supervisor feedback, i.e. a pre-determined event, which results in updating or re-training of neural network, i.e. the artificial intelligence function; para; para. [0074]}.
Taliwal discloses: wherein each of the sources is a respective trained artificial intelligence function {sources as trained artificial intelligence function demonstrated in para. [0144]: any machine learning technique can be used for the classifier, e.g., logistic regression, decision tree, artificial neural network, support vector machines (SVM), and bagging, where the system is trained on historical claims for which the outcome is known, and once the system parameters have been to achieve a desired degree of accuracy on a test set, the system can be used to perform the loss classification}; and requesting one or more of the further artificial intelligence functions be re-trained when a predetermined event occurs {performance of the CNN can be made more robust when it is presented with the output of the external damage detection system described above, where the output of the external damage detection system “primes” the CNN with the information about which external parts are more likely to be damaged, and thereby, increases its accuracy and speed of convergence to the solution, i.e. system requests artificial intelligence retraining based on predetermined event, e.g. presentation of output of external damage detection system; para. [0121]; further described in para. [0124]: system requests artificial intelligence retraining until stopping criteria is met, e.g. a desired degree of accuracy on a test set, this representing a predetermined event occurring}.
(Examine asserts that both Koch and Taliwal discloses requesting one or more of the further artificial intelligence functions be re-trained when a predetermined event occurs.)
Examiner notes that with respect to applicant’s argument on pages 19-20 concerning Taliwal, the rejection was based on the combination of Haller, Jr., Koch, and Taliwal, not Taliwal by itself. Haller, Jr. discloses “recommended vehicle repair operations," as described in col. 6, lines 45 to 65. Para. [0144] of Taliwal was relied on for the teaching of “each of the sources is a respective trained artificial intelligence function,” as seen above. Therefore, examiner remains unpersuaded that the features aren’t shown in the combination of references.
Regarding dependent claims 5, 13, and 21, applicant states on pages 20-21: ‘The Examiner relies upon Taliwal to teach "selecting a plurality of the recommended vehicle repair operations comprises: providing the vehicle repair recommendation sets to a further artificial intelligence function". Applicant respectfully disagrees… Taliwal does not teach or suggest Applicant's claimed Al function that selects recommended vehicle repair operations. The Examiner contends that Taliwal's cost estimation engine 2510 discloses this Al function. But Taliwal's cost estimation engine 2510 merely provides cost estimates; it does not select recommended vehicle repair operations. Furthermore, Taliwal does not teach or suggest the cost estimation engine 2510 is an Al function… Koch, Tong, and Haller, taken alone or in combination, fail to remedy these defects, and the Examiner does not contend otherwise.’
Again, however, examiner notes that the rejection was based on the combination of references. Haller, Jr. discloses “recommended vehicle repair operations," as described in col. 6, lines 45 to 65. Examiner’s position, with respect to Taliwal differs from what applicant has indicated in the response. Examiner relied on Taliwal to show: providing the data sets to a further artificial intelligence function {a deep learning system (e.g., Convolutional Neural Network) is trained on a large number of images of damaged vehicles and corresponding information about damage, e.g., its extent and location on the vehicle, which are available from an insurance company's auto claims archives, i.e. data provide to an artificial intelligence function; para. [0036]}; and the further artificial intelligence function is trained using a plurality of vehicle repair training sets {a deep learning system (e.g., Convolutional Neural Network) is trained on a large number of images of damaged vehicles and corresponding information about damage, e.g., its extent and location on the vehicle, which are available from an insurance company's auto claims archives; para. [0036]}, wherein each vehicle repair training set comprises: one or more images of a further damaged vehicle, and a composite vehicle repair recommendation set for the further damaged vehicle {some embodiments train a CNN to output a complete list of damaged parts when presented with the set of images associated to an auto claim, i.e. one or more images of a further damaged vehicle and composite vehicle repair recommendation set for the further damaged vehicle; para. [0121]}.
Therefore, examiner remains unpersuaded that the features aren’t shown in the combination of references.
In summary, examiner has responded to all of applicant’s arguments and found them unpersuasive.


Conclusion
“Image based automatic vehicle damage detection,” directed to detecting vehicle damage after an accident (NPL attached);
US 20180260793, directed to automatic assessment of vehicle damage.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091. The examiner can normally be reached Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.W./Patent Examiner, Art Unit 3689                                                                                                                                                                                                        12/12/22
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689